Citation Nr: 1745633	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-00 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a left ankle disability. 

3.  Entitlement to service connection for a left foot disability. 

4.  Entitlement to service connection for a left hip disability. 

5.  Entitlement to service connection for a right hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1959 to December 1960.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2017, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for back, left ankle, left foot, left hip and right hip disabilities.  Specifically, stating in a March 2012 statement that such disabilities were the result of being hit by a forklift and pinned against the wall in or around October to December 1960.  After the accident he was taken for medical help.  He elaborated during his August 2017 Board hearing that at the time of the accident he was stationed at McClellan Air Force Base and was taken to Travis Air Force Base, where he spent at least one night.  Although the Veteran's service treatment records are unavailable for review, it is incumbent upon the VA to fully and thoroughly explore all potential sources of corroborating evidence.  As no request for clinical hospital records relating to this incident have been made, the Board finds the RO should request such records.  

He also states that he had been receiving treatment for his disabilities at the University of California (UC) Davis Medical Center since discharge and his doctors indicated that his incident in service caused his current disabilities.  The Board notes the medical evidence of record consists of VA treatment records from July 2011 to July 2013 and records from UC Davis Medical Center from February 2011 to April 2011 and from April 2017 to June 2017.   As such, the Board finds remand is necessary to attempt to associate all records from UC Davis Medical Center since the Veteran's 1960 separation from service until February 2011, from April 2011 to April 2017, and from June 2017 to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should make an attempt to secure any clinical hospital records reflecting treatment from October to December 1960 at McClellan OR Travis Air Force Bases through official channels. 

2.  Also, provide the Veteran a release form for the VA to get all his records from UC Davis Medical Center since 1960 to February 2011, from April 2011 to April 2017, and from June 2017 to the present.  If he does so, make all efforts to obtain private records.  If the records are not obtained, notify the Veteran.

3.  IF any medical records obtained show a consistent history by the Veteran of injuring his back, left ankle, left foot, left hip, or right hip during service, then the RO should consider whether he should be scheduled for examinations to determine the nature, extent, onset, and etiology of those claimed disabilities.

4.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


